Citation Nr: 0910577	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, including as 
due to service-connected lumbosacral strain with herniated 
nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1972 to 
June 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2007, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In a July 2007 decision, the Board reopened the Veteran's 
previously denied claim for service connection for headaches 
and remanded his case to the RO for further development.


FINDINGS OF FACT

1.  Service connected has been granted for lumbosacral strain 
with herniated nucleus pulposus, L5-S1, currently evaluated 
as 60 percent disabling.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
headache disorder is related to the Veteran's military 
service, including as due to his service-connected 
lumbosacral strain with herniated nucleus pulposus at L5-S1.


CONCLUSION OF LAW

Headaches were not incurred during active service nor are 
they proximately due to, the result of, or aggravated by 
service-connected lumbosacral strain with herniated nucleus 
pulposus at L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March 2006 
and July 2007 letters, the RO provided the Veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for headaches is being denied, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated with regard to the appellant's claim. 

In May and August 2003 letters, issued prior to the March 
2004 rating decision, and in a July 2007 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim, as well as what information and 
evidence must be submitted by the appellant.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant testified at a hearing before the undersigned 
and responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  After the issuance of each notice 
described above, and opportunity for the appellant to 
respond, the supplement statement of the case (SSOC) issued 
in October 2008 reflects readjudication of the claim.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Furthermore, in an August 2007 signed 
statement, the Veteran said that he had no other information 
or evidence to give VA to substantiate his appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.	Factual Background

The Veteran contends that he has headaches that originated 
during active duty.  In the alternative, he asserts that his 
headaches are due to his service-connected lumbosacral strain 
with herniated nucleus pulposus at L5-S1.  In a January 2001 
written statement, he said that he was treated for headaches 
and pneumonia in 1974 at NKP Thailand Hospital.  During his 
February 2007 Board hearing, the Veteran testified that his 
headaches started in service and continued after his 
discharge from service.

The record reflects that service connection is currently in 
effect for lumbosacral strain with herniated nucleus 
pulposus, L5-S1, evaluated as 60 percent disabling.  This is 
the Veteran's only service-connected disability.

Service treatment records indicate that, in September 1974, 
the Veteran was seen in the clinic for complaints of nasal 
congestion and headache that started that morning.  The 
diagnosis was an upper respiratory infection.  In April 1975, 
clinical records show that he complained of generalized 
weakness with accompanying headaches and sinus congestion 
that was diagnosed as flu syndrome.  In July 1975, the 
Veteran complained of headache and abdominal pain and was 
diagnosed with the flu.  On a report of medical history 
completed in March 1976, when he was examined for separation 
from service, the Veteran checked no to having frequent or 
severe headaches and said he was hospitalized at NKP Hospital 
in Thailand for three days for treatment of pneumonia.  It 
was noted that the Veteran was treated for left hand fungus 
at NKP Thailand where, in 1974, he was also treated for 
gonorrhea.  When examined for separation, his head was normal 
and a headache disorder was not noted. 

Post service, a September 1976 VA examination report is not 
referable to complaints or diagnosis of headaches.

A September 1981 VA examination report indicates that the 
Veteran gave a history of having headaches that started two 
or three months earlier with the onset of severe and 
recurrent frontal, bi-temporal, and subocciptal headaches.  
The diagnosis was a history of headaches, of unknown 
etiology, probably tension headaches.

VA outpatient records and examination reports, dated from 
February 1996 to May 2001, are not referable to complaints or 
diagnosis of, or treatment for, headaches.

Private medical records, dated in June and July 1996, 
indicate that the Veteran was injured in a May 1995 motor 
vehicle accident when he hit his head on a steering wheel.  
Since that time, he experienced neck and shoulder pain, and 
headaches.  The July 1996 assessment included post-concussive 
headache/muscle tension headaches.

Private medical records from C.M., M.D., dated from 1999 to 
2007, indicate that the Veteran complained of headaches.

In a January 2004 treatment record, Dr. C.M. opined that 
there appeared to be a cause-and-effect between the Veteran's 
headaches and his chronic pain.  The diagnosis was headaches.

According to a February 2004 VA examination report, the 
examiner referenced Dr. C.M.'s January 2004 opinion, and 
opined that the Veteran's chronic pain could aggravate his 
tension headaches, although the examiner did not think that 
the Veteran's chronic pain would cause headaches.  The VA 
examiner also assumed that the chronic pain mentioned by Dr. 
C.M. in the January 2004 record was the Veteran's low back 
pain.  The VA examiner diagnosed tension headaches arising 
from degenerative joint disease or degenerative disc disease 
in the cervical spine.

In an April 2006 treatment record, Dr. C.M. noted the 
Veteran's history of migraine headaches that started the 
previous summer and said that there was a relationship 
between the Veteran's back pain and his migraine headaches.

According to an October 2007 private medical record, C.H., 
D.O., performed a neurological evaluation of the Veteran.  
The Veteran's a history of chronic back and neck pain, with 
headaches that worsened during the past five years was noted.  
He used Robaxin and hydrocodone for back pain and took Relpax 
for headaches.  Upon clinical examination, the assessment was 
that the Veteran had uncontrolled migraines with medication 
overuse headaches.  Dr. C.H. said that the Veteran's headache 
frequency might be better controlled with prophylaxis 
medication; and physical therapy for neck pain was also 
recommended.  

In another October 2007 private record, M.V.H., M.D., an 
orthopedic surgeon, evaluated the Veteran, noted the 
neurological work-up for headaches, and recommended a trial 
course of physical therapy.

An August 2008 VA examination report indicates that the 
examiner "extensively" reviewed the Veteran's medical 
records.  The Veteran gave a history of tension headaches 
that started in 1974 in service when he was in Thailand, and 
sought clinical treatment for headache and low back pain for 
which he was given Aspirin and Tylenol.  The VA examiner was 
unable to find any records in the claims files regarding the 
Veteran's clinic visits for headaches.  The Veteran reported 
that his headaches started in approximately 1974 with 
throbbing pain in the back of his neck and over his head for 
which he took the Tylenol and Aspirin.  

The VA examiner noted Dr. C.H.'s neurological headache 
diagnosis and assessment that a trial of physical therapy 
might improve the Veteran's neck pain and headaches.  The 
Veteran said that Dr. V.H. offered the same opinion and then 
the Veteran also evidently said that "it was thought that 
[his] spinal problems might be contributing to the more 
'frequent migraines with neck pain'".  The VA examiner 
specifically stated that he was unable to find any mention by 
Dr. V.H. that the Veteran's headaches were related directly 
to spine problems, only that the headaches, migraine in 
nature, were currently being evaluated by neurology.  

Further, the VA examination report reflects that the Veteran 
took more than ten daily prescribed medications.  Upon 
clinical examination, the diagnosis was migraine headaches, 
poorly controlled and associated with possible rebound 
overuse analgesic medication use.  The VA examiner opined 
that the Veteran's diagnosed migraine headaches were as 
likely as not aggravated by his cervical spine problems 
currently but were less likely than not aggravated by the 
lumbosacral problems associated with the herniated nucleus 
pulposus at L5-S1.  The VA examiner was unable to find any 
records in the claims files review or any notations of the 
Veteran's visits to the clinic during service time when he 
was having a tension headache, and was unable to find enough 
evidence in the record to resolve the issue with respect to 
the Veteran's diagnosed headache disability being a result of 
injury or disease incurred or aggravated in service without 
resorting to mere speculation.

III. Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of an organic disease of the nervous system in 
service, its incurrence in service will be presumed if the 
disease was manifest to a compensable degree within one year 
after service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran has contended that service connection should be 
granted for headaches, including as due to his service-
connected back disability.  Although the evidence shows that 
the Veteran currently has migraine headaches, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that there was no report 
of headaches when he was examined for discharge in March 1976 
and the first post service evidence of record of headaches is 
from 1981, nearly 5 years after the Veteran's separation from 
service.  Moreover, in August 2008, a VA examiner who 
reviewed the Veteran's medical records and examined him 
concluded that the Veteran's migraine headaches were 
associated with possible rebound overuse and overuse of 
analgesic medication.  In short, no competent medical opinion 
or other medical evidence relating the Veteran's headaches to 
service or any incident of service, including his service-
connected back disability, has been presented. 

In support of his claim, the veteran would point to the 
opinions rendered by the Dr. C.M. in January 2004 and April 
2006 treatment records.
 
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence).

An initial review of Dr. C.M.'s January 2004 and April 2006 
records might appear to support the appellant's claim, but a 
close analysis shows they do not.  The opinions are both 
equivocal and speculative and, at most, do little more than 
propose that it is possible that the veteran has headaches 
due to his back disability.  The physician does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that there must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

More persuasive, in the opinion of the Board, is the August 
2008 opinion from the VA examiner who extensively reviewed 
the Veteran's medical records, noted the specific records 
that were examined, and concluded that the Veteran's 
headaches were likely due to medication overuse and not due 
to or as a result of his service-connected back disability.  
In fact, in October 2007, Dr. C.H. also opined that the 
Veteran had uncontrolled migraines with medication overuse 
headaches.  These opinions are not inconsistent with the 
February 2004 VA examiner's opinion that the Veteran had 
tension headaches arising from degenerative joint disease or 
degenerative disc disease in the cervical spine.  Thus, in 
these examiners' opinions, neither the Veteran's military 
service nor his service-connected back disability was related 
to his existing headaches.  These opinions are deemed more 
probative than the private opinion which appears to be based 
more on history than on a comprehensive review of the 
evidence on file.

As to the opinion of Dr. C.M. in the January 2004 and April 
2006 treatment records, the Board finds that this physician 
did not clearly attribute the Veteran's headache disorder to 
service, rather, this physician suggested that according to 
the Veteran's record and other history, the Veteran's 
headache disorder developed in relationship to back pain, but 
did not provide any other clinical records to support that 
assertion.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Nor did Dr. C.M., in January 2004 and April 2006, provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, Black 
v. Brown, supra.

On the other hand, the VA examiner, in August 2008 stated 
that he had extensively reviewed the evidence of record and 
described the evidence reviewed.  The examiner noted that he 
was unable to find any records to document the Veteran's 
claim that he sought clinical treatment for headaches in 
service.  In August 2008, the VA examiner opined that, based 
upon the records, clinical findings, and the Veteran's 
history, it was as likely as not that that the Veteran's 
headache disorder was aggravated by his cervical spine 
problems but less likely than not aggravated by the 
lumbosacral problems associated with the herniated nucleus 
pulposus L5-S1.  The VA examiner explained that he was unable 
to find any records in the claims file or any notations 
regarding the Veteran's visits to the clinic during service 
when he had tension headaches.  

In fact, the VA examiner said there was insufficient evidence 
in the file to resolve the issue regarding the Veteran's 
diagnosed headache disorder was a result of injury or disease 
incurred in or aggravated by service without resorting to 
speculation.  However, service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between one disorder 
and another is "non- evidence"); Obvert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).

The August 2008 VA examiner's opinion is entirely consistent 
with the opinion rendered in October 2007 by Dr. C.H., and 
with the opinion of the February 2004 VA examiner who 
attributed the Veteran's headaches to the non-service-
connected cervical spine disorder.
 
Thus, the opinion of Dr. C.M. in January 2004 and April 2006 
is accorded less weight than that of the VA examiner in 
August 2008.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
headaches including as due to service-connected lumbosacral 
strain with herniated nucleus pulposus, L5-S1.

The Veteran and his wife and friend, as laypersons without 
medical training, do not meet the burden of presenting 
competent evidence as to medical cause and effect, or a 
diagnosis, merely by presenting their own statements.  While 
the Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain, neither he nor 
any lay affiant is capable of making medical conclusions.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the Veteran does not 
assert, that he or any of his lay witnesses has medical 
training to provide competent medical evidence as to the 
etiology of the claimed headaches.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to his currently 
claimed headaches.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for headaches including as due to service-
connected lumbosacral strain with herniated nucleus pulposus, 
L5-S1.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches, to include as due to 
service-connected lumbosacral strain with herniated nucleus 
pulposus, L5-S1, is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

  


 Department of Veterans Affairs


